Me. Justice Mestrezat,
concurring:
I concur in reversing this judgment. I would go a step further than the opinion of this court and hold that the controller of Schuylkill county had no authority to make a demand upon Shoener for the payment of the fees and hence there had been no demand made upon the defendant prior to the institution of this prosecution as required by the act of March 31, 1860, under which the indictment was found. The proper officer to make the demand under this act is the “ person authorized to demand and receive the same.” It is conceded that the controller had no authority to receive the fees from Shoener and it logically follows that the controller was not the proper officer to make the demand upon him for their payment. This is a criminal proceeding and the statute authorizing it should be strictly construed.